ON APPLICATION FOR REHEARING
BOWEN, Judge.
In order to allow the defendant to file the supplemental brief referred to in our opinion on initial submission, this Court placed this case on rehearing on its own motion and granted the defendant additional time to file a brief.
In his brief, the defendant raises the same issues we have addressed in Issues I, II, and III of our original opinion. The defendant’s fourth and final issue is that this Court erred in denying his request to correct the record on appeal. This motion was made after this cause had been submitted for decision. The alleged omissions from the record do not concern any of the substantive issues raised on appeal and, even if accepted as true, would not change the result of this appeal. The defendant's pro se application for rehearing is overruled.
OPINION EXTENDED; APPLICATION FOR REHEARING OVERRULED.
All Judges concur.